Citation Nr: 0006709	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-00 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for 
service connection for tachycardia has been submitted.  

2.  Entitlement to service connection for a heart disorder other than 
tachycardia, claimed as heart palpitations.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for leg tremors.  

6.  Entitlement to service connection for bilateral defective hearing.  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from December 1942 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from 
a November 20, 1997, rating decision by the Hartford, Connecticut, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which held that a 
previously denied claim for service connection for tachycardia had not been 
reopened by submission of new and material evidence.  The rating board also 
denied service connection for heart palpitations, hypertension, tinnitus, 
leg tremors and hearing loss, finding that each of these claims was not 
well grounded.  


FINDINGS OF FACT

1.  The record contains competent evidence that the veteran has a current 
disorder manifest by palpitations, that he had palpitations in service, and 
that there is a nexus between the two.  

2.  The record contains competent evidence that the veteran has current 
hypertension, that he had hypertension in service, and that there is a 
nexus between the two.  

3.  The record does not contain competent evidence that the veteran has 
tinnitus related to military service.  

4.  The record does not contain competent evidence that the veteran has leg 
tremors related to military service.  

5.  The record does not contain competent evidence that the veteran has 
bilateral defective hearing related to military service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for palpitations is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The claim of entitlement to service connection for hypertension is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999).  

3.  The claim of entitlement to service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim of entitlement to service connection for leg tremors is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The claim of entitlement to service connection for bilateral defective 
hearing is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background  

The veteran's service medical records show that no cardiovascular disorder 
was documented on examination for induction into military service.  On May 
1, 1945, the veteran was admitted to a military hospital as a result of 
symptoms that included palpitations and tachycardia.  He related that for 
six months he had had attacks of palpitations and fast beating of the heart 
and that he became nervous during the attacks.  The onset of symptoms was 
gradual and was not induced by exertion.  There was no pain of any kind.  
There was occasional light headache and dizziness.  Physical examination, 
including electrocardiogram and chest X-ray, showed the heart to be normal.  
On psychiatric consultation it was concluded that the tachycardia was part 
of an anxiety state.  The veteran was discharged to duty on May 10, 1945, 
with a final diagnosis of simple adult maladjustment of moderate degree 
manifested by recurrent panic state, tachycardia, and headache caused by 
operational fatigue.  

The veteran was rehospitalized from October 10 through October 17, 1945, 
because of further attacks of the same symptoms.  On examination it was 
reported that his pulse was 85 to 120 depending on his psyche.  Cardiac 
sounds were normal and pulse was regular.  The pulse rate came down when 
the veteran bent over.  Blood pressure readings were 130/80 to 135/80.  The 
clinical impression was anxiety state with somatic signs in an individual 
who has tried to adjust.  Rest and reassurance were prescribed.  The 
veteran was discharged to duty with a final diagnosis of moderate anxiety 
manifested by tachycardia, palpitations and hyperhidrosis.  On examination 
for separation from service, blood pressure was recorded as 140/60.  The 
cardiovascular system was reported as normal.  

Service department medical records contain no record of complaints or 
findings related to tinnitus, leg tremors, or defective hearing.  On 
examination for separation from service, hearing acuity on whispered voice 
testing was recorded as 15/15 in each ear.  

The veteran filed his original claim for VA disability benefits in January 
1946, claiming service connection for tachycardia.  The claim was denied by 
a rating decision of March 19, 1946.  The veteran was notified by a letter 
of April 12, 1946, that service connection for a heart disorder had been 
denied.  The veteran did not appeal this determination.  

In March 1948, the veteran requested further consideration of his claim.  A 
VA examination was performed in May 1948, at which time he related that he 
had attacks of fast heartbeat, sometimes when he was sitting down or 
driving.  Examination of the cardiovascular system was normal.  There was 
no evidence of tachycardia.  Blood pressure was 145/80.  He claimed that he 
had tachycardia 2 to 3 times per month which appeared at any time, either 
during exercise or at rest and lasted about five minutes before 
disappearing.  He occasionally pressed his eyeballs and the attack abated.  
The pertinent diagnosis was psychogenic cardiovascular reaction, mild, 
chronic, manifested by tachycardia and palpitation.  

On examination by the VA in May 1948, no tinnitus, leg tremors, or 
defective hearing was complained of or found.  The veteran was able to hear 
ordinary conversation at 20 feet with either ear.  

The claim was reviewed by the rating board on July 9, 1946, at which time 
it was found that no new and material evidence would warrant a change in 
the prior decision had been found in the report of the May 1948 
examination.  The veteran did not appeal this decision after notification 
thereof by a letter dated July 16, 1948.  

The veteran requested in June 1991 that his claim be reopened.  In 
connection with his request he submitted an undated statement from P.B. 
Wiener, M.D., who related that the veteran had had palpitations for many 
years and that various Holter monitors over the years had shown premature 
ventricular contractions.  He had undergone several thallium stress tests 
in 1984, 1986, and 1987.  An echocardiogram in May 1988 showed mild 
concentric left ventricular hypertrophy.  In May 1988 the veteran was found 
to have paroxysmal supraventricular tachycardia.  He was taking medications 
to control the arrhythmias.  

A rating board denied the petition to reopen on June 19, 1991.  The veteran 
submitted a timely notice of disagreement with this ruling.  In connection 
with this appeal he testified at a hearing at the RO on October 17, 1991.  
He related that his symptoms had continued after he left service and that 
he had been treated by a Dr. Peter Oturi and a Dr. Warren Brock.  Both were 
no longer in practice and their records were unobtainable.  He stated that 
he had been hospitalized at the Norwalk Hospital in 1981 for chest pain and 
tachycardia.  

The Board remanded the veteran's appeal on August 14, 1992, noting (1) that 
the question of whether the psychiatric aspects of the claim were 
inextricably intertwined with the overall issue on appeal and (2) that it 
was unclear from the record whether the RO had in fact considered the 
psychiatric part of the veteran's claim, that is, whether tachycardia was 
associated with a psychiatric disorder.  The RO was asked to review the 
issue of whether new and material evidence had been submitted to reopen the 
claim for tachycardia in relation to whether there was a psychiatric basis 
to support an allowance and to apply the analysis discussed in Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The RO held in March 1993, that new and 
material evidence warranting reconsideration of service connection for 
tachycardia on a psychiatric basis had not been submitted.  The Board 
remanded the case again on February 24, 1994, noting that the veteran had 
not undergone a VA examination to assist in determining whether or not 
there is a psychiatric basis for tachycardia.  An examination by a 
cardiologist and a psychiatrist was requested in order to determine the 
etiology and severity of all present disorders and to ascertain whether or 
not any current tachycardia had a psychiatric basis.  

Additional medical records were received In December 1994 from the Norwalk 
Hospital, including reports related to a hospitalization in May 1981.  It 
was reported that since age 25 the veteran had had a history of tachycardia 
which occurred several times per year.  On the evening of admission, the 
veteran had logged five miles on a stationary bicycle, had several cups of 
coffee and chocolate, and felt palpitations with a dull ache in the upper 
chest without radiation, diaphoresis, nausea or vomiting.  On examination, 
blood pressure was 180/100.  Neurologic examination was grossly intact.  
The veteran was admitted to a cardiac care unit and placed on medication.  
An electrocardiogram was consistent with strain.  An echocardiogram was 
normal.  A stress test was stopped because of fatigue with no activity or 
arrhythmia other than an occasional isolated VPC.  The discharge diagnosis 
was chest pain of unknown etiology, history of tachycardia.  

In a November 1994 letter, Dr. Weiner related that he had taken care of the 
veteran since 1984 and that the veteran had hypertension, mild concentric 
left ventricular hypertrophy, and recurrent palpitations.  He also had 
premature ventricular contractions which were particularly troublesome.  

The veteran underwent a VA cardiology examination in January 1995.  The 
examiner stated that there was insufficient information about the episodes 
of tachycardia in 1945.  He indicated that stress was "certainly 
associated with tachycardia" but that supraventricular tachycardia was 
much more commonly seen than ventricular tachycardia.  He indicated that 
frequent premature ventricular contractions and ventricular tachycardia in 
1981 were probably due to left ventricular hypertrophy.  

A VA psychiatric examination was also performed in January 1995.  The 
veteran related that throughout his entire life he had had absolutely no 
psychiatric interventions whatsoever other than the investigations in 
service for heart palpitations and that his only possible psychiatric 
complaint was insomnia.  The examiner concluded that the present 
tachycardia was not very likely a manifestation of a psychiatric illness 
but that no physician who can say that there is no psychiatric basis for 
tachycardia in this particular veteran's case.  There was no psychiatric 
diagnosis.  

The RO held in February 1995 that the foregoing evidence did not constitute 
new and material evidence warranting reopening of the service connection 
claim.  A supplemental statement of the case was issued.  The veteran then 
advised the RO in writing in April 1995 that he wished to withdraw the 
appeal currently pending.  

In July 1995 the veteran filed a claim for service connection for post-
traumatic stress disorder (PTSD).  After development of the medical 
evidence, the RO reviewed the claim on August 27, 1996, and granted service 
connection for PTSD, and assigned a disability rating of 10 percent 
effective July 13, 1995.  

VA medical records show that the veteran was seen at an audiology clinic in 
January 1995 with complaints of tinnitus and decreased hearing of 30 years' 
duration.  He was seen by an audiologist in March 1995 and reported that he 
had undergone a gradual onset of hearing loss in both ears.  He reported a 
history of noise exposure and constant tinnitus.  On audiometric testing, 
the pure tone air conduction thresholds in the left ear at 500, 1,000, 
2,000, 3,000, and 4,000 hertz were 30, 30, 40, 70, and 85 decibels, 
respectively.  In the left ear the thresholds were 30, 25, 40, 70, and 75 
decibels at the same frequencies.  The clinical assessment was mild to 
severe/profound, symmetrical, sensorineural hearing loss in both ears.  
Amplification was recommended.  

Copies of VA outpatient treatment records covering the period from January 
1995 to August 1996 were received.  A number of entries showing that the 
veteran was followed for arrhythmias are contained therein.  

In May 1997 the veteran indicated that he wished to reopen his claim for 
service connection for cardiac problems, including tachycardia, 
hypertension, and palpitations and that he would like to file a claim for 
service connection for tinnitus and leg tremors.  He attributed the 
tinnitus to taking medication (Atabrine) before and after contracting 
malaria and dengue fever in 1944 and to the use of ear phones for copying 
Morse code 8 hours a day for three years.  He claimed that the leg tremors 
had started in the early 1950's and that he had been told they were due to 
nerves.  He suggested that they were due to constant spraying of DDT in 
service.  

In support of his claim for service connection for hypertension, the 
veteran submitted a photocopy of an article entitled "Hypertension in the 
War Veteran" by L. R. Moss, M.D., an assistant clinical professor of 
psychiatry at the U.C.L.A. School of Medicine, who had conducted a review 
of the medical literature to explore possible causal factors in the 
development of hypertension in war veterans.  On the basis of the study he 
concluded that psychosocial stress plays an important causative role in the 
development of hypertension.  "For many, if not most, war veterans, their 
wartime experience proves to be the greatest source of ongoing psychosocial 
stress throughout their lifetime."  He concluded that those veterans 
suffering from PTSD, the prototypical anxiety disorder, are at increased 
risk for developing hypertension.  

The veteran underwent a VA peripheral nerves examination in June 1997.  He 
denied subjective symptoms that might indicate significant peripheral 
neuropathy such as paresthesias, weakness, or decreased ability to 
appreciate temperature.  Neurological examination was "intact" with 
regard to peripheral nerve function.  The examiner noted that the veteran 
had a long-standing history of "spasms" in the legs which had responded 
well to treatment with Clonopin.  The symptoms appeared to be most 
consistent with a diagnosis of restless leg syndrome.  

The veteran underwent a VA hypertension examination in July 1997.  It was 
noted that a history of hypertension dating back to about 1980 or 1981 was 
shown in the file.  Blood pressure readings of 160/75 sitting, 145/70 
lying, and 150/70 standing were noted.  The diagnoses included 
hypertension, treated; and paroxysmal auricular (atrial) tachycardia.  The 
examiner noted that "sinus tachycardia" noted in service medical records 
was different in origin, treatment and prognosis from ventricular 
tachycardia.  The report contained the following passage:  

There is no factual evidence in the C-file of V-tach at 
the Norwalk ER, except a notation by the admitting 
physician and indeed, after admission to the CCU in 
1981 at Norwalk Hospital, which was possibly prompted 
by EKG changes indicative of ischemia, possibly rate-
related; he never presented with V-tach.  He did have 
premature ventricular contractions, from one focus and 
subsequent Holter monitors in and out of the hospital, 
never presented any V-tach.  During exercise there was 
never any V-tach when he had stress.  I would therefore 
assume that this veteran has paroxysmal auricular 
(atrial) tachycardia.  (Written in the diagnosis in 
Army records as "tachycardia, paroxyamial (sic)").  

The veteran underwent a further cardiac examination in August 1997.  The 
clinical impressions were atypical chest pain and palpitations.  

The veteran underwent a VA audiological examination in July 1997.  The pure 
tone air conduction thresholds at 500, 1,000, 2,000, 3,000 and 4,000 hertz 
were 30, 30, 50, 70, and 80 decibels in the left ear, and 30, 25, 40, 55 
and 65 decibels in the left ear.  The veteran complained of an annoying 
tinnitus bilaterally which was worse in the right ear and matched the 
tinnitus to a 4,000 hertz tone at 95 decibels in the right ear and 75 
decibels in the left ear.  

Additional medical records, apparently from J. H. Weinberger, M.D., were 
reported in June 1997.  Office records on various dates during the 1980's 
show treatment for hypertension and cardiac abnormalities, among other 
disorders.  A November 1988 statement from T. Chi, M.D., notes treatment in 
1983 for palpitations and atrial arrhythmia.  

Received in October 1997 was a large quantity of medical documentation from 
S. A. Jarrett, M.D., covering the period from October 1985 through late 
1997.  The records show that in October 1985 the veteran experienced an 
abrupt onset of loss of memory and that work ups through CT scans and other 
tests, including MRI scan, showed an area of abnormality in the medial 
temporal lobe which was deemed to most likely represent a low grade glioma.  
The records relating to numerous follow-up visits describe a generalized 
hyperreflexia as well as lower extremity discomfort secondary to nocturnal 
restless legs, treated with Clonopin.  

Medical statements dated in July and October 1996 from G. R. Nelson, were 
received in July 1998.  The statements describe current treatment for 
cardiovascular symptomatology.  

The veteran underwent a VA audiology examination in August 1998.  He 
reported that his tinnitus had started two years after his treatment for 
malaria in service.  He was using VA-issued amplification that worked well 
and provided some relief from the tinnitus.  He reported that the tinnitus 
was mildly annoying and was matched to a 3,000 hertz tone at 75 decibels 
bilaterally.  The pure tone thresholds at 500, 1,000, 2,000, 3,000 and 
4,000 hertz were 35, 35, 50, 60, and 75 decibels in the right ear and 35, 
30, 40, 60, and 75, respectively, in the right ear.  The diagnoses were 
bilateral sensorineural hearing loss and bilateral tinnitus.  

In response to a request by the veteran's representative, an additional VA 
heart examination was performed in June 1998.  The examiner noted on review 
of the veteran's medical history that military physicians had not described 
what type of tachycardia he had had in 1945.  The veteran reported that he 
had palpitations a couple of times per week not related to activity and 
that when they did come on he tried to control them by relaxing.  About 
once a month he had to press on his carotid artery to make them go away.  
Occasionally these episodes gave him a burning sensation in the epigastric 
area which lasted only as long as the palpitations.  He described an upward 
midsternal burning which occurred once or twice a month and was 
unassociated with activity.  He denied shortness of breath, dyspnea on 
exertion, paroxysmal nocturnal dyspnea, dizziness or lightheadedness.  The 
examiner indicated that the veteran's hypertension was fairly well 
controlled.  The pertinent clinical impression was tachycardia and 
palpitations.  The examiner was unsure of what the tachycardia might be, 
whether it was ventricular or supraventricular or atrial premature 
contractions or rapid heartbeat; the etiology could not be reported.  The 
plan was to use an event monitor to document any arrhythmias that might 
coincide with the palpitations.  

A cardiac consultation was performed in August 1998.  The examiner reported 
that the veteran had had two brief runs of premature atrial fibrillations 
documented on the event monitor.  He had normal left ventricular function 
and no mitral stenosis.  The etiology of the premature atrial fibrillation 
was most likely hypertension.  The examiner noted that although 
tachycardias and palpitations were documented on active duty, it was 
unlikely that he had had premature atrial fibrillation for all these years.  


I.  Analysis--Palpitations  

Although palpitations were reported during service and shortly after 
service, the separate issue of entitlement to service connection for 
palpitations was not adjudicated until after receipt of the veteran's May 
1997 claim.  Not having been previously adjudicated, the claim for service 
connection for palpitations may be adjudicated on the merits.  

The preliminary requirement for establishing entitlement to any VA benefit 
is that the applicant submit a claim which is sufficient to justify a 
belief by a fair and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (renamed on March 1, 1999, as the United States Court of Appeals 
for Veterans Claims) (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive, but only plausible, 
to satisfy the initial burden of § 5107.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), the VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More recently, the 
Court held that the VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  

The Court has held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 
(1996).  First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  Second, 
there must be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the legal 
presumption that certain disabilities manifest within certain periods are 
related to service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

The Court has further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by evidence of (i) the existence of a chronic disease in 
service or during an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  

The presence of palpitations was noted in service medical records and again 
in a report of the first VA examination performed in May 1948.  There is 
ample plausible evidence that the palpitations have continued throughout 
the period since then.  Although there is medical controversy concerning 
the cause of the palpitations, there is evidence that they are related to 
his emotional state.  That evidence is presumed to be true for the purpose 
of establishing a well grounded claim.  King v. Brown, 5 Vet.App. 19, 21 
(1993)..  

The elements required to establish a well grounded claim for service 
connection for palpitations are satisfied.  Therefore, further adjudication 
of the claim must proceed in accordance with the procedures set forth below 
in the remand portion of this decision.  

II.  Analysis--Hypertension

The veteran has at no time asserted that hypertension was present during 
service or within one year after separation.  Therefore, no issue of direct 
or presumptive service connection for hypertension is raised.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  He 
maintains instead that his hypertension is the result of post-traumatic 
stress disorder.  Under the law, service connection can be granted for a 
disability which is shown to be proximately due to or the result of a 
service-connected disorder.  38 C.F.R. § 3.310(a)(1999).  The record does 
not contain any medical reports which include an opinion by a physician 
that the post service hypertension is related to PTSD.  The record does 
include a publication submitted by the veteran, specifically, a study by 
Lawrence R. Moss, M.D., entitled Hypertension in the War Veteran (1995) 
which asserts, with facial plausibility, the possibility of a medical 
connection between PTSD and hypertension as disclosed by the work of 
various medical researchers.  

The question of whether medical texts are sufficient to establish a well-
grounded claim has been considered by the Court, and the rule that has 
evolved is that generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an individual 
case does not provide competent evidence to establish the nexus element.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996), Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Sacks v. West, 11 Vet. App. 314 (1998).  On 
the other hand, in the case of Wallin v. West, 11 Vet. App. 509 (1998), the 
Court took a less dogmatic approach, suggesting that medical treatise 
information may be regarded as competent evidence where "standing alone, 
[it] discusses generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated lay medical 
opinion."  

In the context of the entire record, the opinion of Dr. Moss as articulated 
in the above study would appear to meet the standard set forth in Wallin 
and thus satisfy link one of the chain of causality to establish a well 
grounded claim.  The Board will proceed to consider this matter further 
under the remand heading below.  




III.  Analysis--Tinnitus

The appellate file contains no reference to tinnitus at any time before 
January 1995, when the veteran was seen at a VA audiometry clinic for 
evaluation of complaints of a 30 year history of tinnitus and decreased 
hearing and of a current need for a hearing aid.  The notation of tinnitus 
on this and subsequent audiology reports is sufficient to satisfy the 
element of a well grounded claim requiring the existence of a current 
disability.  Brammer, Caluza, Id.  

In the absence of medical documentation of tinnitus during service, the 
veteran contends that the current tinnitus is the result of both his work 
in service as a Morse code transcriber and the use of Atabrine to prevent 
and cure malaria.  Both service in the Signal Corps and treatment for 
malaria are documented in service records.  The only evidence of a 
connection between these events and the onset of tinnitus consists of the 
veteran's own assertions regarding the cause of his current disability.  
The question of what caused the post service tinnitus requires a medical 
determination for resolution.  The Court has held that the Board does not 
have the authority to exercise medical judgment independent of the written 
record in resolving medical questions that arise in claims for benefits.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Court has also held that 
a lay person can provide probative eye witness evidence of visible symptoms 
but is not competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  "Lay hypothesizing, 
particularly in the absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the Board."  Hyder v. 
Derwinski, 1 Vet. App. 221, 222 (1991).  On these circumstances, the 
veteran's lay assertions are not sufficient to well-ground the claim for 
Diagnostic Code for tinnitus, and no other evidence competent for this 
purpose has been submitted.  

In the absence of a well-grounded claim, service connection for tinnitus 
must be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  The veteran 
has not identified any additional medical evidence which would render her 
claim well grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995); see also 
Slater v. Brown, 9 Vet. App. 240 (1996) and Gober v. Derwinski, 2 Vet. App. 
470 (1992).  If the veteran is successful in the future in obtaining 
competent medical evidence that would render the claim well grounded, he 
may submit such evidence to the RO for consideration, including a 
determination as to whether such evidence constitutes new and material 
evidence sufficient to warrant reopening the service connection claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1999).  
If it is determined that the claim is reopened and is well grounded, the VA 
is required by statute to provide assistance in developing the evidence to 
support such claim.  

IV.  Analysis--Leg Tremors

The medical evidence from recent years shows that the veteran has been 
treated by Dr. Jarrett for neurological symptoms that include nocturnal 
movements of the legs characterized as "restless legs."  Restless leg 
syndrome has also been diagnosed by the VA.  The symptom appears from 
private medical records to have become manifest following the detection of 
a left temporal mass in 1985, though the veteran claims that they have been 
present since the early 1950's.  Regardless of when they began, no leg 
tremors were demonstrated during service and that element of a well 
grounded service connection claim is therefore not met.  Caluza, Epps, Id.  
In addition to the lack of evidence of incurrence in service, the 
requirement of a medical nexus between current disability and service has 
not been established by competent evidence in this case.  See Espiritu, Id.  

In the absence of a well grounded claim, the appeal for service connection 
for leg tremors must be denied.  Edenfield, Id.  

V. Analysis--Defective Hearing

The veteran's claim for service connection for bilateral defective hearing 
must be adjudicated pursuant to a VA regulation which defines when a 
hearing deficit will constitute a disability for VA compensation purposes:  

For the purpose of applying the laws administered by 
VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 
1,000, 2,000, 3,000, and 4,000 Hertz or 26 decibels or 
greater; or when the speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

38 C.F.R. §§3.385 (1999)  

The veteran clearly has a present hearing loss which satisfies these 
requirements for recognition as a service connectable hearing loss 
disability inasmuch as each of the reports of VA audiometric testing shows 
pure tone thresholds exceeding the regulatory requirements.  These test 
results satisfy the first element required to establish a well grounded 
claim.  However, the service medical records and report of examination at 
separation contain no reference to complaints or findings of a hearing 
deficit.  While the veteran told a VA audiologist that his hearing problems 
had been present for "30-plus years," that would have dated the origin of 
hearing loss only to the early sixties, long after separation.  In any 
event, neither incurrence in service nor a nexus between the current 
hearing deficit and service is shown by competent medical evidence.  
Caluza, Id.; Epps, Id.  

In the absence of a well grounded claim, service connection for bilateral 
defective hearing must be denied.  Edenfield, Id.  


ORDER

The claim of entitlement to service connection for palpitations is well 
grounded.  To this extent only, the appeal is granted as to this issue.  

The claim of entitlement to service connection for hypertension is well 
grounded.  To this extent only, the appeal is granted as to this issue.  

Service connection for tinnitus is denied.  

Service connection for leg tremors is denied.  

Service connection for bilateral defective hearing is denied.  


REMAND

Because the claims of entitlement to service connection for palpitations 
and entitlement to service connection for hypertension are well grounded, 
the VA has a duty to assist the veteran in developing the facts pertinent 
to those claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

It should be noted that the appeal before the Board also includes the issue 
of whether a previously disallowed claim for service connection for 
tachycardia has been reopened by submission of new and material evidence 
and that until such claim is found to have been reopened and found to be 
well grounded, no further evidentiary development on that matter may be 
undertaken.  See Morton, Id., Barnett, Id.  However, since the development 
requested in the present remand may well produce evidence germane to that 
issue, adjudication of the claim involving tachycardia will be deferred 
pending completion of the actions indicated below.  

The medical evidence describing the status of the veteran's heart and 
cardiovascular system since service is not entirely complete.  The veteran 
has reported treatment by a Dr. Arturi and a Dr. Brock after separation 
from service but those records are not available.  While the veteran is 
aware of the need for medical documentation and has been diligent in 
obtaining it for use by the VA, he should be granted another opportunity to 
supplement this information by submitting any additional medical records to 
which he may have access.  An attempt to obtain all additional VA records 
that may be available should also be made.  

When the record is complete, the RO should schedule the veteran for a VA 
examination to clarify fully and comprehensively the extent to which any 
current cardiovascular pathology is related to the symptomatology treated 
during service or to the service-connected PTSD.  Resolution of these 
medical questions requires an examination by a physician or physicians who 
have access to all relevant medical records and who provide detailed 
answers to the questions posed by the Board.  Since there are both organic 
and psychogenic components to the disorders at issue in the case, the 
examination should be performed by a panel consisting of both a 
cardiologist and a psychiatrist.  

Where the record before the Board is inadequate, a remand is required.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the case is 
remanded for the following actions:  

1.  The RO and any physician to whom this case is 
assigned for an examination and/or a statement of 
medical opinion must read the entire remand, to include 
the explanatory paragraphs above the numbered 
instructions.  

2.  The veteran should be given a further opportunity 
to identify all medical providers, both VA and private, 
including both physicians and institutions (hospitals 
or clinics), from which he has received examination or 
treatment for hypertension or any heart disorder 
throughout the entire period since military service.  
Upon receipt of proper authorization, the RO should 
attempt to obtain all available documentation from the 
physicians or other medical care providers identified 
by the veteran.  

3.  The RO should take appropriate steps to obtain all 
available VA outpatient treatment records pertaining to 
the veteran.  

4.  The RO should take appropriate steps to schedule 
the veteran for a special VA examination to determine 
the nature and etiology of all current cardiovascular 
pathology and ascertain its relationship to service, if 
any.  The examination should be performed by a panel 
consisting of both a cardiologist and a psychiatrist.  
All indicated tests and studies should be performed, 
and all clinical findings should be reported in detail.  
It is essential that the claims folder be provided to 
the examiners for review in conjunction with the 
examination, together with a copy of this remand.  The 
examiners may prepare either a single joint report or 
two separate reports, according to their preference; 
either way, the report or reports must reflect that the 
examiners conferred with one another and arrived at 
joint conclusions regarding the medical questions 
raised by the Board.  

On the basis of current examination findings, review of 
the file, and any additional information obtained from 
the veteran, the examiners should respond to the 
following questions and provide a full statement of the 
basis for the conclusions reached.  

(1)  Is it as likely than not, more likely 
than not, or less likely than not that the 
current hypertension is due to or the 
proximate result of service-connected PTSD.  

(2)  Is it as likely than not, more likely 
than not, or less likely than not that any 
current palpitations are due to or the 
proximate result of service-connected PTSD.  

(3)  What is the correct diagnosis of each of 
organic cardiac symptom or disorder currently 
manifest?  

(4)  What is the correct diagnosis of each 
psychogenic cardiac symptom or disorder 
currently manifest?  

(5)  With respect to each organic and 
psychogenic symptom or disorder named, is it 
as likely than not, more likely than not, or 
less likely than not that such symptom or 
disorder is related to active military 
service.  

5.  After completion of the foregoing, the RO should 
review the examination report(s) received to ensure 
compliance with this remand.  If all of the requested 
information has not been provided, the report(s) should 
be returned as inadequate for rating purposes pursuant 
to 38 C.F.R. § 4.2 (1999).  If this is necessary, the 
physician(s) who performed the examination should be 
given an opportunity to amend the report without 
reexamining the veteran but should be free to schedule 
a reexamination if necessary.  All other necessary 
follow-up actions should be taken.

6.  When the record is complete, the RO should review 
the issues of whether new and material evidence 
sufficient to reopen a claim for service connection for 
tachycardia has been submitted, entitlement to service 
connection for a heart disorder other than tachycardia, 
and ebt to service connection for hypertension.  If of 
the determinations are adverse to the veteran, a 
supplemental statement of the case should be prepared 
and the veteran and his representative should be given 
a reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for further review on 
appeal, if in order.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to obtain 
additional information.  The Board does not intimate any factual or legal 
conclusions as to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





_____________________________
G. H. SHUFELT
Member, Board of Veterans' Appeals




